Name: Commission Regulation (EEC) No 3661/83 of 23 December 1983 concerning the quantity of high-quality beef and veal from the United States of America and from Canada that may be imported under the arrangements laid down in Regulation (EEC) No 2693/83 for 1984
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 361 /44 Official Journal of the European Communities 24. 12 . 83 COMMISSION REGULATION (EEC) No 3661 /83 of 23 December 1983 concerning the quantity of high-quality beef and veal from the United States of America and from Canada that may be imported under the arrangements laid * down in Regulation (EEC) No 2693/83 for 1984 THE COMMISSION OF THE EUROPEAN COMMUNITIES, \ Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2693/83 of 26 September 1983 opening a Community tariff quota for high-quality fresh , chilled or frozen beef and veal falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff ('), Whereas Article 7 of Commission Regulation (EEC) No 3660/83 of 23 December 1983 laying down detailed rules for the application of the import arran ­ gements provided for by Regulations (EEC) No 2693/83 and (EEC) No 2694/83 in the beef and veal sector (2) stipulates that import licences for the meat referred to in Article 1 (3) (d) of the Regulation must be applied for and issued in accordance with Articles 12 and 15 of Commission Regulation (EEC) No 2377/80 (3), as last amended by Regulation (EEC) No 3578/82 4 ; Whereas the quantity for which licence applications can be submitted under these conditions from 1 January 1984 onwards should be stated ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 ' Licence applications can be submitted, in accordance with Articles 12 and 15 of Regulation (EEC) No 2377/80 , during the first 10 days of January 1984 for a total quantity of 10 000 tonnes of beef and veal originating in and imported from the the United States of America and from Canada . Article 2 This Regulation shall enter into force on 1 January 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States ". Done at Brussels , 23 December 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L - 267, 29 . 9 . 1983, p. 3 : (2) See page 38 of this Official Journal . (3) OJ No L 241 , 13 . 9 . 1980, p. 5 . (&lt;) OJ No L 373 , 31 . 12 . 1982, p. 59 .